 586DECISIONSOF THE NATIONALLABOR RELATIONS BOARDFabi Fashions,Incand Sin Fin,Inc and FabiolaValderutten and Rinaldo ZepataandLocal 107,International Ladies'Garment Workers'Union,AFL-CIO Case 29-CA-9986November 8 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August 9 1988 Administrative Law JudgeHoward Edelman issued the attached supplementaldecisionThe Respondents filed exceptions and asupporting beef The General Counsel filed a response to the Respondents exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge s rulings findings 1 andconclusionsand to adopt the recommendedOrder 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents Fabi Fashions Inc and Sin Fin Inc and Fabiola Valderutten and Rinaldo Zepata Lindenhurst New Yorktheir officers agents successors and assigns shallpay AntoninaBattagliaand pay into an escrow account for the benefit of Sonia Whitlock the sumsset out in the recommended OrderIThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent also excepted to the payment of money to SoniaWheelock from an escrow account without it having the opportunity toexamine herWhere a discrimmatee is located within the I year escrowperiod the Regional Directors determination whether deductions arewarranted is made after the Respondent has had an opportunity to examme the discnminateeBrown & Root132 NLRB 486 (1961)Colson TowerGeriatric Center281 NLRB 399 (1986)IronWorkers Local 480 (BuildingContractors)286 NLRB 1328 (1987)2 For reasons stated in his concurring and dissenting opinion inStarliteCutting280 NLRB 1071 (1986)(Starlite 1)Chairman Stephens wouldnot have discnminatee Sonia Wheelock s backpay lapse if she should beunavailable duringthe 1 year escrowperiod SimilarlyMember Cracraftwho did not participate inStarlite Iagrees with former Member Dennisdissent that backpay for unavailable discriminatees should not lapse after1yearHowever so long asStarlitIremains Board law Chairman Stephens and Member Cracraft will apply the remedy set forth in that deciSionDavid Cohen Esqfor the General CounselJoel Spivak, Esq (Spivak & Meiselas)for the RespondentSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEHOWARD EDELMAN Administrative Law Judge Thiscasewas tried before me on April 26 27 and 28 andMay 23 1988 in Brooklyn New YorkOn March 20 1984 the National Labor RelationsBoard issueditDecision and Order (unpublished) in theunderlying proceeding The decision ordered Fabi FashionsInc to make whole AntoninaBattagliaSonia Whitelock an Lilliana Garcia for any loss of wages sufferedby them as a result of Fabi Fashions unfair labor practices in violation of Section 8(a)(1) and (3) of the ActOn September 18 1984 the United States Court of Appeals for the Second Circuitentered ajudgment enforcing in fullthe backpay provisions of the Board s OrderOn December 22 1987 a controversy having arisenover the amount of backpay due the above named discnminateesthe Regional Director for Region 29 issued theinstant backpay specification and notice of hearingRespondent s LiabilityThe backpay specification alleged Sin Fin Inc as analter ego of Fabi Fashions During the course of this trialas the result of testimony elicited from Rinaldo Zepata aprincipal of Sin Fin Inc counsel for the General Counselmoved to amend the complaint to hold the principalsof Fabi Fashions and Sin Fin Inc Rinaldo Zepata andFabiola Valderutten (collectively Respondent and individually Respondent Fabi and Respondent Sin Fin) collectively and individually liableDuring the course ofthis trialcounsel for Respondent based on evidenceelicited during the course of his trial admitted the alterego allegations set forth in the specification and the personal liability allegations concerning Zepata and ValderuttenAccordingly I conclude that Respondent Sin Fin is analter ego and successor to Respondent Fabi and that theyand principals Rinaldo Zepata and Fabiola Valderuttenare all collectively and individually liable to comply withthe terms of the Board Order and court decreeThe DiscriminateesAntonina Battaglia a discriminateewas called as awitness by counsel for the General counsel She testifiedas to her search for work and was cross examined fullyby counsel for RespondentMy findings regarding theamount of backpay due her is set forth belowWith respect to Sonia Whitelock a discrimmateecounsel for the General Counsel contends that notwithstanding his efforts he is unable to ascertain the whereabouts of Whitelock and contends that any backpay dueher as described below should be held in an escrow account for 1 year the period to begin on the date that thesum of money is deposited in escrow or the date theBoards Supplemental Decision and Order became finalincluding enforcement thereof whichever is later If thediscriminateeWhitelock is located during the escrowperiod the General Counsel shall examine her concern291NLRB No 97 FABI FASHIONS587ing her intenm earnings and should it be determinedthat deductions are warranted the amount so deductedshall be returned to Respondent and the remainder paidto the discnminateeIn the event that at the end of the 1 year escrowperiod the whereabouts of the discnminateeis still unknown the award shall lapse and the money deposited inescrow shall be returned to RespondentStarliteCutting280 NLRB 1071 (1986) and 284 NLRB 620 (1987)With respect to Lilliana Garcia the third discnmmatee the General Counsel stated that he was advised byher orally that she did not wish nor was she willing toappear and proceed in these trial proceedings and thatshe had been duly notifiedinwritingabout thetime andplace of this trialWhen Garcia did not appear at theconclusion of the trial or give notice to her inability toappear the General Counsel moved to withdraw anybackpay claim made on behalf of Garcia Such motionwas granted and accordingly the specification has beenamended to exclude Garcia from any backpay awardGross BackpayThe parties stipulated that the backpay periods forBattagliaand Whitelock began on September 17 1982and ended on July 5 1983 the effective date of Respondent Fabi s offer of reinstatementThe parties also stipulated that an appropriatemeasureof the gross backpay each discnminatee would haveearned during the backpay period is her weekly rate ofpay computed on a calendar quarterly basis as set forthbelowAntoninaBattaglia$248 per weekSonia Whitelock140 per weekThe interim earnings of Battaglia were litigated iCounsel for Respondent contends that Battaglia failedtomake a reasonable search for work during the backpay periodAntoninaBattagliaand her son Jean credibly testified2that Antonina Battaglia searched for work from the dateof her discharge on September 17 1982 until her offerof reinstatement on July 5 1983on an averageof abouttwice a week This search included frequent telephonecalls to various factories in her living area applicationsto employmentagenciesanswering newspaper advertisements in her living area and personal visits on a twiceweekly basis to various factories all of which contactswere for the purpose of applying for jobs for which shewas qualified JeanBattagliawas able to name some ofthe factories to which his mother applied However hecould not remember most of thenamesA discriminatee'As set forth above Whitelock s whereabouts were unknown and shedid not appear at the trial2 Although there were certain inconsistencies between the testimony ofAntomna and Jean Battaglia as to how many times a week she looked forwork I find such inconsistencies minor and attributable to the passage oftime between her search for work and the testimony at trial a 5 to 6year periodisrequired to make a reasonable search for work inorder to mitigate loss of income and the amount of backpayLizdale KnittingMills232 NLRB 592 599 (1977)The Board and the courts hold however that in seekingtomitigate loss of income a backpay claimant is heldonly to reasonable exertions in this regard not thehighest standard of diligenceThe principle of mitigation of damages does not require success it only requires an honest good faith effortNLRB v ArduiniMfg Co394 F 2d 420 422-423 (1st Cir 1968)NLRB v Madison Courier472 F 2d 1307 (D C Cir1972)The Board and the courts also hold that theburden of proof is on the employer to show that the employee claimant failed to make such reasonable searchNLRB v Midwest Hanger Co550 F 2d 1101 (8th Cir1977) or that he willfully incurred losses of income orwas otherwise unavailable for work during the backpayperiodNLRB v Pugh & Barr Inc231 F 2d 588 (4thCir 1956)NLRB v Miami Coca Cola Bottling Co360F 2d 569 (5th Cir 1966) Moreover in applying thesestandards all doubts should be resolved in favor of theclaimant rather than the respondent wrongdoerUnitedAircraft Corp204 NLRB 1068 (1973)What constitutes a good faith search for work dependson the facts of each case In this regard the Board statedthat in broad terms a good faith effort requires conduct consistent with an inclination to work and tobe self supporting and that such inclination is bestevidenced not by a purely mechanical examinationof the number or kind of applications for workwhich have been made but rather by the sincerityand reasonableness of the efforts made by an individual in his circumstances to relieve his unemployment Circumstances include the economic climateinwhich the individual operates his skill and qualifications his age and his personal limitationsHickman Garment Co196 NLRB 428 432 (1972)Moreover the Board has repeatedly held that it is notunusual or suspicious that claimants cannot rememberthe names of employeis or employer representatives towhom they spoke or the times they visited such prospective employersAmsher Associates234 NLRB 791792 at fn 7 (1978)United Aircraft Corp204 NLRB1068 (1973)Lizdale KnittingMills232 NLRB 592 599(1977)Neely s Car Clinic255 NLRB 1420 (1981)Applying these legal principles to the facts set forthabove I conclude Respondent has failed to establish itsburden that Battaglia failed to make a reasonable searchArthur Briggs Inc281NLRB 789 (1986) Rather theevidence establishes that Battagliamade a thoroughsearch for work during the backpay periodThe net backpay due Whitelockand Battaglia is calculated by subtracting the interim earnings of the discriminatee per quarter from the gross backpay per quarter andadding up the quarterly net backpay periods The calculations forWhitelock and Battaglia are set forth belowComputation of backpay due toSoniaWhitelock 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIGross Backpay198219833Q (2 weeks)$ 2804Q (13 weeks)18201Q (7 weeks)980No backpay claimed after 1st quarter 1983II Interim Earnings19823Q None$ 04Q AmericanIndustrialCleaning645 75Corp10 Chelsea PlaceGreat NeckNY 11021Marconi Industries Ltd990 Marconi BoulevardCopiagueNY 1172656000Quarterly Total$1 205 751983lQMarconi IndustriesLtd$94450No backpay claimed after 1st quarter 1983IIIComputation of Net BackpayGrossInterimQtrBackpayEarningsNet Backpay19823d$ 280$ 0$ 280004th1 8201205 74614 2519831st9809445035 50Total$ 929 75Computation of backpay dueAntonina BattagliaIGross BackpayII Interim Earnings198219833Q None04Q None01Q None02Q None03Q None0IIIComputation of Net BackpayQtrGross BackpayInterimEarningsNet Backpay19823d$ 496000$ 496004th322400032240019831st32240003224002d32240003224003d99 20099 20Total$10 267 20Accordingly I conclude that total backpay owed Battagha by Respondent is $10 267 20 and that owed toWhitelock to be deposited in an escrow account as setforth above is $929 75 exclusive of interestORDERSThe Respondents Fabi Fashions Inc and Sin Fin Incand Fabiola Valderutten and Rinaldo Zepata LindenhurstNew York their officers agents successors andassigns shall1Pay to AntoninaBattaglia$10 267 20 together withinterestas computed in accordance with the formula approved inNew Horizons for the Retarded283NLRB1173 (1987)2 Pay into an escrow account for the benefit of SoniaWhitelock as described above the sum of $929 75 together with interest as computed in accordance with the formula approved inNew Horizonssupra19823Q (2 weeks)$ 496004Q (13 weeks)3224008 If no exceptions are filed as provided by Sec 102 46 of the Board s1983lQ (13 weeks)322400Rules and Regulations the findings conclusions and recommended2Q (13 weeks)322400Order shall as provided in Sec 102 48 of the Rules be adopted by the3Q (0 4 weeks)99 20Board and all objections to them shall be deemed waived for all purposes